Citation Nr: 0607257	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted a 50 percent evaluation for PTSD.  


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent, but no 
higher, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in April 2002, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and supplemental statement of the case (SSOC).  By 
means of these documents, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  In addition to providing 
the laws and regulations, additional documents of record, to 
include the rating decisions of record, the SOC and SSOC have 
included a summary of the evidence, all other applicable law 
and regulations, and a discussion of the facts of the case.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned letter in April 2002 which included the VCAA laws 
and regulations.  A notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  After receipt of the content-complying 
letter in April 2002, his claim was readjudicated based upon 
all the evidence of record as evidenced by an August 2002 SOC 
and a July 2005 SSOC.  It is also noted that the 2002 SOC and 
the 2005 SSOC also provided the veteran with laws and 
regulations.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

A VA examination was conducted in June 2005 that addresses 
the severity of the veteran's psychiatric condition.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

Service connection was initially established for PTSD in a 
March 1988 rating decision and a noncompensable rating was 
assigned, effective from November 13, 1987.  Following 
hospitalization for his PTSD at the Guam Vet Center from 
July-September 1999, the veteran was assigned a temporary 
total rating (TTR) upon rating decision in March 2000.  This 
appeal ensued following a July 2000 rating determination 
which assigned a 50 percent rating for the service-connected 
psychiatric disorder, effective from November 1, 1999.  

When the veteran was hospitalized in 1999 he participated in 
hospital regime.  He attended weekly case management 
meetings.  It was reported that he gained insight and 
accepted responsibility for himself.  He was stable at time 
of discharge.  A 30 day period of convalescence was 
recommended to reengage in therapy and consolidate gains.  
His Global Assessment of Functioning (GAF) score was 50.  

In an April 2000 statement, the veteran's wife reported that 
he was unpredictable and unreasonable.  He was depressed and 
exhibited feelings of rage, anger, and violence.  He 
exhibited paranoia in that he did not trust others, and felt 
that people were always lying to him or trying to something 
over on him.  

A private report dated in April 2000 reflects that the 
veteran suffered from intrusive thoughts and memories.  He 
experienced nightmares and persistent avoidance through 
isolation.  He had difficulty staying and falling asleep.  He 
also had difficulty getting along with coworkers and 
supervisors.  His GAF score was 40.  The examiner opined that 
the veteran suffered from PTSD which was exacerbated by work-
related stress and this made the veteran "seriously 
industrially impaired."  

A VA physician reported in a May 2000 statement that the 
veteran exhibited symptoms of depression, anger, 
irritability, and avoidance.  He was attending individual and 
group therapy.  

When examined by VA in May 2000, the veteran was fairly well 
groomed.  His speech was coherent with normal rate and tone.  
His thought processes were goal directed.  He was alert and 
oriented to person, place, time, and reason for the 
evaluation.  His affect was somewhat subdued as was his mood.  
His memory appeared to grossly intact.  Calculations were 
intact.  His abstractions were grossly intact.  His insight 
was intact, though somewhat limited.  His GAF Score was 50.  
The examiner indicated that there was some secondary 
substance abuse.  One other diagnosis noted was antisocial 
personality disorder, although the majority of the veteran's 
psychiatric symptoms were thought to be due to his PTSD.  

Employment records available for review show that the veteran 
resigned from his last job with the Government of Guam.  The 
last date of pay was reported to be in June 2000.  

Additional VA treatment records reflect that the has 
continued under VA treatment for his psychiatric symptoms.  
Pertinent records show include a January 2002 entry which 
reflects that his PTSD symptoms occurred occasionally, but he 
was able to handle them.  The treatment records also show 
that his primary problems were financially related and that 
this led to problems in his marriage because of associated 
stress.  When seen in April 2002, he said that he was about 
the same.  He was getting along better with his wife and 
enjoyed cycle racing with his children.  He was not on any 
medications.  The treating psychiatrist noted that the 
veteran's GAF was 60.  More recent entries from April 2005 
show that the veteran was verbally abusive on the phone with 
staff.  When seen later that month, the veteran felt that 
there had been little change in his condition.  He complained 
of ongoing and multiple psychosocial stressors and financial 
stress.  He reported worsening irritability at home and 
frequent conflicts with others.  He acknowledged that he had 
been verbally abusive towards clinical staff recently, but 
argued that he was not being treated fairly.  

When examined by VA in June 2005, it was noted that the 
veteran had been seen about 6 times for outpatient 
psychiatric appointments in the past 12 months.  He continued 
on medication for his condition.  His complaints included 
that he was frequently irritable and frequently involved in 
verbal and sometimes physical confrontations.  He isolated 
himself because this prevented him from getting into conflict 
situations.  He had intrusive memories and nightmares.  He 
said that there was a possible warrant out for his arrest for 
assault and battery of another veteran from an incident which 
occurred in February 2005.  The other fellow was hospitalized 
because he almost beat him to death.  The veteran no longer 
worked.  While he was on good terms with his children, he 
frequently argued with his wife.  He had no friends and 
isolated himself from others because he was afraid that 
social interaction would lead to confrontations.  As an 
activity and leisure pursuit, he worked on his home.  

On mental status examination there were no delusions or 
hallucinations.  He did exhibit inappropriate behavior.  He 
had frequent suicidal and homicidal thoughts when he was 
feeling provoked or upset.  When calm, he did no have these 
thoughts.  He maintained personal hygiene and was oriented to 
time, person, and place.  He exhibited no obsessive or 
ritualistic behavior.  There were no panic attacks, but he 
exhibited a depressed mood.  He was frequently angry about 
the state of his life, and his impulse control was described 
as poor.  He stated that he slept about 4 hours per night.  
His GAF score was listed as 45.  

This appeal ensued following the RO's increase of the 
veteran's disability rating to 50 percent.  38 C.F.R. § 
4.130, DC 9411 (2005).  Under DC 9411, 38 C.F.R. § 4.130 
(2005), a 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Under DC 9411, 38 C.F.R. § 4.130 (2005), a 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is applicable under DC 9411 where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

In considering the evidence of record, the Board finds that 
the level of disability referable to the service-connected 
PTSD is shown to satisfy the criteria for the assignment of a 
70 percent rating, but not more.  Specifically, the veteran 
has consistently reported symptoms such as frequent 
nightmares, isolation, depression, irritability, and chronic 
sleep impairment.  In addition, he has displayed disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  He has 
no friends and avoids others because he fears confrontations 
will occur due to his poor impulse control and his anger.  As 
noted above, he was recently in a fight in which he severely 
beat another, and was recently verbally abusive to VA staff 
over the phone.  His wife has described him as unpredictable, 
unreasonable, and depressed, and showing rage, anger, and 
violence.  She also reported that he exhibits some paranoid 
behavior.  

Additionally, the veteran has difficulty sleeping more than 4 
hours per night and reports nightmares and intrusive 
thoughts.  His GAF score was most recently reported to be 45, 
indicating serious impairment in social and occupational 
functioning.  It is clear that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people has been considerably impaired.  He admits that 
his isolation from others is primarily to avoid possible 
confrontations due to his poor impulse control.  

While the evidence shows that the veteran has difficulty in 
establishing and maintaining effective social relationships, 
he clearly does not exhibit an outright inability to 
establish and maintain such relationships as is evidenced by 
the good relationships he has with his children.  He does not 
show totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
daily activities of fantasy, confusion, panic, and explosions 
of aggressive energy.  Nor does he exhibit gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, or grossly inappropriate behavior.  He 
performs daily activities of living, and he is not 
disoriented to person, time, or place.  Thus, the 
preponderance of the evidence does not support an evaluation 
in excess of 70 percent.  Accordingly, a rating of 100 
percent is not warranted.  

All reasonable doubt was resolved in the veteran's favor in 
making this determination.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

A 70 percent rating for service-connected PTSD is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


